Citation Nr: 1642223	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for pelvic adhesive disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission












INTRODUCTION

The Veteran had active military service from May 1977 to May 1980  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue(s) of entitlement to a rating for pelvic adhesive disease in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of her pelvic adhesive disease most nearly approximate the need for continuous treatment.  


CONCLUSION OF LAW

The criteria for a rating of at least 10 percent, for pelvic inflammatory disease, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.116, Diagnostic Code 7614 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been assigned a noncompensable evaluation for her pelvic adhesive disease.  She seeks an increased rating for the disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's pelvic adhesive disease is rated under Diagnostic Code 7614.  Diagnostic Code 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under Diagnostic Code 7614 a 0 percent rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a maximum 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.

Based on the evidence of the severity of the Veteran's pelvic adhesive disease, the Board concludes that the findings satisfy the criteria for at least the assignment of a 10 percent disability rating under Diagnostic Code 7614.  Although the 2011 VA examination report does not reflect symptoms, lay evidence does.  In the Veteran's Substantive Appeal, she asserts that takes pain relievers daily to control her symptoms of pain and discomfort.  The Veteran also asserts that she regulates her activity.  Finally, she argues that the disability requires continuous treatment (medication) to control her symptoms.  The Board agrees; her complaints and treatment appear consistent.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates at least a 10 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Whether an even higher rating is warranted for the entire period on appeal will be addressed upon remand, taking into account the records subsequent to the Veteran's 2014 surgery, as well as an updated VA examination.
ORDER

An increased rating of at least 10 percent for pelvic adhesive disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As the Veteran has undergone surgery (2014) subsequent to her last VA examination (2011) for this disability, the Board will remand for an updated examination and whether an even higher rating is warranted for the entire period on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her pelvic adhesive disease since 2011.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected pelvic adhesive disease.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies.  The examiner should also fully describe the effects of the Veteran's disability on her functioning.

3.  Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


